Citation Nr: 0631025	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  04-28 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for plantar fasciitis.

3.  Entitlement to service connection for a low back 
disability.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, to include psycho-situational 
depressive disorder and post-traumatic stress disorder 
(PTSD).  

5.  Entitlement to an initial evaluation for bilateral 
hearing loss in excess of 30 percent.  


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1954.  

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in St. Petersburg, 
Florida (RO), which granted service connection for bilateral 
hearing loss, evaluated as 10 percent disabling, and denied 
service connection for pes planus, plantar fasciitis, a low 
back disability, and an acquired psychiatric disorder.  An 
October 2001 rating decision found that the original 
assignment of a 10 percent evaluation for the veteran's 
hearing loss was clear and unmistakable error and assigned a 
30 percent evaluation with the same effective date.  


FINDINGS OF FACT

1.  The competent medical evidence, overall, does not show 
that the veteran incurred or aggravated pes planus, plantar 
fasciitis, a low back disability or an acquired psychiatric 
disorder, to include psycho-situational depressive disorder 
and PTSD, while on active duty more than 50 years ago; it may 
not be presumed that the veteran incurred an acquired 
psychiatric disorder, to include psycho-situational 
depressive disorder and PTSD, while on active duty.  

2.  The competent medical evidence reflects that the 
veteran's hearing has ranged from levels "VII" to "III" on 
the right and from levels "VI" to "VII" on the left.


CONCLUSIONS OF LAW

1.  Service connection for pes planus, plantar fasciitis, a 
low back disability, and an acquired psychiatric disorder, to 
include psycho-situational depressive disorder and PTSD, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

2.  The criteria for an initial evaluation for bilateral 
hearing loss in excess of 30 percent is not warranted.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, Diagnostic Code 6100 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The record before the Board contains service medical records 
and post-service medical records, as well as numerous records 
that are not pertinent to the issues before the Board.  The 
Board will address these records as pertinent.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of 
all evidence by the Board is not required when the Board has 
supported its decision with thorough reasons and bases 
regarding the relevant evidence).  

The record before the Board also includes voluminous 
correspondence from the veteran with regard to each of his 
claims.  In this regard, it is important for the veteran to 
understand that he is not competent to provide a medical 
opinion requiring medical knowledge or a clinical examination 
by a medical professional, such as a medical diagnosis, an 
opinion as to the etiology of a condition, or an opinion 
addressing whether a service-connected disability satisfies 
diagnostic criteria.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As a result, the 
veteran's assertions cannot constitute competent medical 
evidence that a condition was incurred in or aggravated by 
service or service-connected disability, or that a service-
connected disability warrants an increased evaluation.  

Service connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2006).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including arthritis and psychosis, 
may be presumed to have incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran's service medical records are negative for 
complaints, symptoms, findings or diagnoses related to 
plantar fasciitis and a psychiatric disorder (including 
depressive disorder or PTSD).  They do not corroborate the 
reported physical attacks by showing any resulting injuries. 
There is no evidence of pertinent complaints, symptoms, 
findings or diagnoses of a psychosis within one year of the 
veteran's separation from service.  Because the veteran's 
claimed plantar fasciitis and psychiatric disorder were not 
seen during service, service connection may not be 
established based on chronicity in service or continuity of 
symptomatology thereafter.  38 C.F.R. § 3.303; Savage, 10 
Vet. App. at 494-97.  Because a claimed psychiatric condition 
was not seen within one year of the veteran's separation from 
service, presumptive service connection is not warranted.  
38 C.F.R. §§ 3.307 and 3.309.  

The record contains various VA and private treatment records 
showing current treatment or diagnoses of plantar fasciitis.  
However, these records are dated decades after the veteran's 
separation from active duty.  The United States Court of 
Appeals for the Federal Circuit has determined that a 
significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, these 
records provide no competent medical evidence or opinion that 
the veteran's current plantar fasciitis was incurred or 
aggravated during active duty more than 50 years ago.  The 
Board finds that the service and post-service record provides 
a history that provides strong evidence against his claim.

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for plantar fasciitis.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Treatment records include impressions of chronic stress 
reaction with pyscho-situational anxiety and depression (in 
1982) and dysthymic disorder, rule out major depressive 
disorder, possible PTSD (in March 2001).  The fact that these 
records are not dated until decades after the veteran's 
separation from service is significant.  As noted above, the 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Combat is not shown or alleged.  In cases such as these, when 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In these 
cases, the record must contain corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

The veteran alleges numerous instances of racial abuse and 
physical attacks during active duty.  The Board is, however, 
not bound to accept the veteran's uncorroborated account of 
his experiences.  Wood, supra; Swann v. Brown, 5 Vet. App. 
229 (1993).  The question of whether a specific event 
reported by a veteran as a stressor actually occurred is a 
question of fact for the Board to decide, involving, as it 
does, factors as much historical as psychological.  Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  

There is no evidence to confirm the claimed stressors.  
Current treatment or even diagnoses of PTSD do not 
corroborate that stressors occurred.  Besides being 
tentative, the March 2001 diagnosis of possible PTSD is based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court of Appeals for Veterans 
Claims (Court) has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) (generally observing that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant).

In the absence of a showing of combat with the enemy or 
evidence of a verifiable stressor, the Board concludes that 
the veteran has failed to satisfy the criteria for service 
connection for PTSD.  In the absence of such verification, 
the veteran's claim for service connection cannot be granted, 
regardless of current treatment assessments of PTSD.  

The veteran's PTSD claim appears based, in part, on an in-
service personal assault.  Because personal assault is an 
extremely personal and sensitive issue, many incidents are 
not officially reported, which creates a proof problem with 
respect to the occurrence of the claimed stressor.  In such 
situations it is not unusual for there to be an absence of 
service records documenting the events the veteran has 
alleged.  Therefore, evidence from sources other than the 
veteran's service records may corroborate an account of a 
stressor incident.  See, e.g., Patton v. West, 12 Vet. App. 
272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id

As recently stated by the U.S. Court of Appeals for Veterans 
Claims (Court) in Bradford v. Nicholson, No 03-1204 (U.S. 
Vet. App. July 20, 2006), § 3.304(f)(3) provides 
"unequivocally" that "VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault" without first providing the requisite notice.  The 
Court also stated that § 3.304(f)(3) requires VA to advise 
personal assault claimants that credible supporting evidence 
of a stressor may include (1) "evidence from sources other 
than the veterans service records" or (2) "evidence of 
behavior changes."  The Board must provide "a written 
statement of [its] findings and conclusions, and the reasons 
or bases for those findings and conclusions, on all material 
issues of fact and law presented on the record."  38 U.S.C. 
§ 7104.  The Board must also address all issues that are 
reasonably raised by the appellant.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991); see also Jones v. Principi, 3 Vet. App. 
396, 399 (1992).    

The Board is aware of the fact that, due to their nature, the 
actual claimed stressors would most likely not be confirmed 
by any contemporaneous service medical records.  In this 
regard, the Board notes that the veteran has submitted no 
contemporaneous records, such as copies of letters home, that 
would corroborate the stressors.  He has not contended that 
any disciplinary actions were taken against him in 
retaliation for having reported the stressors.  Contemporary 
evidence of such retaliation, as shown in service personnel 
records, could in theory corroborate his stressors.  Simply 
stated, the Board finds no basis upon which the stressors 
alleged by the veteran based on events that are alleged to 
have occurred more than 50 years ago could be confirmed by 
the VA at this time.

Most importantly, the competent medical evidence, overall, 
fails to link any current psychiatric disability (including 
PTSD) to the veteran's service, providing evidence against 
this claim.  For example, post-service private treatment 
records do show treatment for PTSD and depression but not 
until decades after the veteran's separation.  Further, the 
Board finds that the veteran's overall statements are found 
to provide evidence against his own claim, indicating 
stressors well after service that have no connection with 
service.  Written statements and copies of statements he has 
submitted to other government agencies cite numerous post-
service stressors (and injuries) which he appears to 
associate with his current problems (for example, his workers 
compensation claim against the State of California, among 
other claims), providing highly negative evidence against his 
VA claims overall.  Overall, the Board finds that the 
veteran's many statements provide evidence against his own 
claims. 

A March 2001 private medical report notes that the veteran 
has symptoms of a mental disability with elements of both 
depression and PTSD that may be related to his experience in 
the Army in the 1950's.  This nexus opinion, however, is 
found to be of very limited probative value in linking the 
veteran's current psychiatric complaints to his service.  
Medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related, is too speculative in nature to establish the 
presence of the claimed disorder or the relationship thereto.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Further, 
the Board finds this evidence is outweighed by the post-
service medical record. 

In addition, the March 2001 nexus opinion makes no references 
to specific examination results or findings in the medical 
record.  Like the diagnosis of possible PTSD itself, the 
nexus opinion appears to be based on an incorrect factual 
history provided by the veteran.  The Court has held that VA 
can not reject a medical opinion simply because it is based 
on a history supplied by the veteran and that the critical 
question is whether that history was accurate.  Kowalski v. 
Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
veteran's statement renders a medical report incredible only 
if the Board rejects the statements of the veteran).  In this 
case, the Board finds that the nexus opinion is entitled to 
very limited probative value as the history is not accurate 
based on a review of service and post-service medical 
records.

Further, some of the veteran's own statements indicate many 
stressors well after service, providing extensive evidence 
against this claim, indicating PTSD related to post-service 
stressors. 

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for an acquired 
psychiatric condition, to include psycho-situational 
depressive disorder or PTSD.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).

The veteran's service medical records show that he complained 
of pain in the lower back on April 21, 1951 and May 1, 1951.  
No assessment or diagnosis was provided.  Treatment included 
oil of wintergreen and strapping.  The report of the 
veteran's separation medical examination indicates that his 
spine and other musculoskeletal clinical evaluation was 
normal.  Clinical examination of the feet indicated pes 
planus, 1 degree and asymptomatic.  The report is negative 
for any additional notes or significant history, or summary 
of defects or diagnoses.  

Overall, the veteran's service medical records, overall, are 
found to provide evidence against both claims.  The veteran's 
two complaints of low back pain within a short period of time 
did not result in any assessment or diagnosis, and at 
separation he had no objective findings.  Further, the fact 
that the veteran's pes planus was asymptomatic weakens the 
probative value of the assessment of first degree pes planus 
made at separation.  

The record contains various VA and private treatment records 
showing that the veteran has received current treatment or 
diagnoses pertaining to the low back and pes planus.  
However, these records are dated decades after the veteran's 
separation from active duty.  Further, these records provide 
no competent medical evidence or opinion that the veteran's 
current pes planus or low back disability were incurred or 
aggravated during active duty.  The record does contain 
evidence that the veteran has been involved in several post-
service motor vehicle accidents (in which, at the time of 
those accidents, indicate no major problems before the 
accidents occurred), providing only factual evidence against 
his claims.  Further, they indicate that the veteran was well 
immediately following his service.  Thus, overall the post-
service medical records are evidence against these claims for 
service connection.  

Regarding all of the veteran's service connection claims, it 
is important for the veteran to understand that, 
notwithstanding his many letters and contentions, the 
critical issue in this case is whether it is reasonable to 
associate his current disorders with events that he alleges 
occurred a half-century ago based on a medical record that 
indicates these disorders did not exist until many, many 
years after service.  In total, the evidence stands against 
all claims.  It is important for the veteran to understand 
that the Board has found that the extensive record in this 
case, rather than supporting his claims, provides highly 
negative evidence against the service connection claims, 
indicating disorders that began well after service that were 
caused by problems that had no relationship to service.  

In sum, the medical evidence demonstrates that the veteran is 
not entitled to service connection for pes planus or a low 
back disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

Increased initial evaluation

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2006).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for 
an original or an increased rating remains in controversy 
when less than the maximum available benefit is awarded). 
Reasonable doubt as to the degree of disability will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

With regard to hearing loss, VA rating criteria for the 
evaluation of hearing loss disability provide ratings from 
zero (noncompensable) to 100 percent, based on the results of 
controlled speech discrimination tests together with the 
results of pure tone audiometry tests which average pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz. 38 C.F.R. §§ 
4.85-4.87; Diagnostic Codes 6100 to 6110.  The evaluation of 
hearing impairment applies a rather structured formula which 
is essentially a mechanical application of the rating 
schedule to numeric designations after audiology evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

In addition, when the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  64 Fed. Reg. 25202-25210 (1999) (codified at 38 
C.F.R. § 4.86).  Further, when the average pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  Id.

During an April 2000 VA audiological examination, pure tone 
thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
85
90
90
LEFT
20
30
75
85
75

Four frequency pure tone average was 74 in the right ear and 
66 in the left ear.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 78 
in the left ear.  

These scores correlate to auditory acuity level "VI" in the 
right ear and "V" in the left ear ears under Table VIA of 
38 C.F.R. § 4.85.  Each numeral is then elevated to the next 
higher Roman numeral, "VII" in the right ear and "VI" in 
the left ear.  38 C.F.R. § 4.86.  The results warrant a 30 
percent rating under Diagnostic Code 6100 when the auditory 
acuity levels are entered into Table VII of 38 C.F.R. § 4.85.

During a September 2004 VA audiological examination, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
85
95
90
LEFT
40
55
85
95
85

Four frequency pure tone averages was 79 in the right and 80 
in the left.  Speech audiometry revealed speech recognition 
ability of 88 percent in the right ear and of 64 percent in 
the left ear.  

These scores correlate to auditory acuity level "III" in 
the right ear and "VII" in the left ear under Table VI of 
38 C.F.R. § 4.85.  The results of such tests warrant a 20 
percent rating under Diagnostic Code 6100 when the auditory 
acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  
A 20 percent evaluation is also warranted if the veteran's 
left ear hearing loss is evaluated pursuant to 38 C.F.R. 
§ 4.86.  

The 2000 and 2004 VA audiometric test results provide no 
evidence in support of an increased initial evaluation.  In 
fact, the 2004 VA examination findings do not support the 
current 30 percent evaluation, providing more evidence 
against this claim.  

In sum, the audiometric tests provide evidence against the 
claim.  Thus, the veteran is not entitled to an initial 
evaluation for bilateral hearing loss in excess of 30 
percent.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

The Duty to Notify and the Duty to Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the RO sent correspondence in March 2001, November 
2001, July 2003, March 2005 and June 2006; rating decisions 
dated in April 2000, October 2001 and February 2003; 
statements of the case dated in August 2000 and July 2004; 
and supplemental statements of the case dated in October 2001 
and October 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication. 

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  The June 2006 correspondence to the veteran 
provided Dingess notice.  Moreover, the veteran has not made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to him.  

The Board finds that the RO has ultimately provided all 
notice required by  § 5103(a).  Therefore, any failure to 
make a specific request in the VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102 (harmless error).  

Also, VA has obtained all relevant, identified, and available 
evidence and has notified the appellant of any evidence that 
could not be obtained.  The appellant has not referred to any 
additional, unobtained, available, relevant evidence.  

In November 2001 correspondence, the veteran stated that he 
desired a hearing before the Board.  However, in July 2006 
signed correspondence to the Board, the veteran requested 
that the Board immediately adjudicate his claims.  The Board 
considers this correspondence a withdrawal of his earlier 
request for a hearing before a Veterans Law Judge.  38 C.F.R. 
§ 20.702(e) (2006).  

With regard to the service connection claims, the Board finds 
that the evidence, which reveals that the veteran did not 
have these disabilities during service and does not reflect 
credible competent evidence showing a nexus between service 
and the disorders at issue, warrants the conclusion that a 
remand for an examination and/or opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4).  As service 
and post-service medical records provide no basis to grant 
the claims, and in fact provide highly probative evidence 
against the claims, the Board finds no basis for a VA 
examination or medical opinion to be obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of  McLendon are not met 
in this case. 

It is important to note that the Board has reviewed all the 
veteran's statements and that, as a whole, the Board finds 
the nature of these statements only provide evidence against 
his claims, providing a further basis to conclude that a 
medical opinion is not needed in this case.  The veteran's 
numerous statements and contentions are found, overall, to 
diminish his overall credibility.         

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely what 
did not occur, during service.  In the absence of evidence of 
a chronic in-service disease or injury, referral of this case 
to obtain an examination and/or an opinion as to the etiology 
of the veteran's claimed disability would in essence place 
the examining physician in the role of a fact finder.  This 
is the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002). 

VA has also conducted VA examinations with respect to the 
increased initial evaluation claim on appeal.  VA need not 
conduct examinations with respect to the service connection 
claims on appeal because the information and evidence of 
record contains sufficient competent medical evidence to 
decide those claims.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.      



ORDER

Service connection for pes planus is denied.

Service connection for plantar fasciitis is denied.

Service connection for a low back disability is denied.

Service connection for an acquired psychiatric disorder, to 
include psycho-situational depressive disorder and PTSD, is 
denied.  

An initial evaluation for bilateral hearing loss in excess of 
30 percent is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


